UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2377


SVIATLANA DAVYDZENKA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 19, 2012                  Decided:   July 11, 2012


Before KING, DAVIS, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Stuart F.
Delery, Acting Assistant Attorney General, Holly M. Smith,
Senior Litigation Counsel, Jane T. Schaffner, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sviatlana Davydzenka, a native and citizen of Belarus,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reopen as untimely.             We

have   reviewed    the    administrative   record    and     Davydzenka’s

contentions, and find no abuse of discretion in the denial of

relief on her motion.     See 8 C.F.R. § 1003.2(a), (c) (2012).        We

accordingly deny the petition for review for the reasons stated

by the Board.     See In re: Davydzenka (B.I.A. Nov. 21, 2011).        We

dispense   with    oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                       PETITION DENIED




                                     2